DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,919,551. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 would have been obvious over application claim 1.


Application 17/145874
U.S. Patent # 10,919,551
Claim 1.
A method comprising: 

receiving an enforceable instruction in a first format from a dispatch center; determining whether the enforceable instruction is intended for a first vehicle system or a second vehicle system; 

responsive to determining that the enforceable instruction is intended for the first vehicle system, converting the enforceable instruction from the dispatch center into a second format that is different than the first format;  
calculating an enforceable instruction CRC based on the enforceable instruction converted into the second format; and


transmitting the enforceable instruction CRC to an on-board system of the first vehicle system.
Claim 1.
A method comprising: 

receiving, by a cyclic redundancy check (CRC) calculator, an enforceable instruction from a dispatch center, the enforceable instruction received in a first format; 

converting, by the CRC calculator, the enforceable instruction from the dispatch center into a second format that is different than the first format; 

calculating, by the CRC calculator, an enforceable instruction CRC based at least partly on the enforceable instruction from the dispatch center 
converted into the second format; and 
transmitting, by the CRC calculator, the enforceable instruction CRC in the second format to at least one of a back-office server of a vehicle control (VC) system or an on-board system of a vehicle.
Claim 11.
A system comprising: 

a dispatch center configured to generate an enforceable instruction being in a first format; 

a cyclic redundancy check (CRC) calculator communicatively coupled with the dispatch center, the CRC calculator configured to receive the enforceable instruction from the dispatch center, the CRC calculator configured to determine whether the enforceable instruction is intended for a first vehicle system or a second vehicle system, wherein, responsive to determining that the enforceable instruction is intended for the first vehicle system, the CRC calculator is configured to: 

convert the enforceable instruction from the dispatch center into a second format that is different than the first format; 


calculate an enforceable instruction CRC based on the enforceable instruction converted into the second format; and 





transmit the enforceable instruction CRC to an on-board system of the first vehicle system.
Claim 10.
A system comprising: 

a dispatch center configured to generate an enforceable instruction being in a first format; 

a cyclic redundancy check (CRC) calculator communicatively coupled with the dispatch center, the CRC calculator configured to receive the enforceable instruction in the first format and 








convert the enforceable instruction from the first format into a second format that is different than the first format, wherein the CRC calculator is configured

to generate an enforceable instruction CRC based at least in part on the enforceable instruction converted into the second format; and 

at least one of a back-office server of a vehicle control system or an on-board system of a vehicle communicatively coupled with the CRC calculator, 

wherein the CRC calculator is configured to transmit the enforceable instruction CRC in the second format to the at least one of the back-office server of the vehicle control system or the on-board system of the vehicle.


	Application claims 1, 11, and 20 are not patently distinct from patent claims 1, 10, and 18.  Both claims disclose two different formats for the enforceable instruction for wherein the CRC calculator is configured, however, application claim 1 adds the element of “determining whether the enforcing instruction is intended for a first vehicle system or a second vehicle system.”  Although not present in Patent claim 1, it would have been obvious to one of ordinary skill in the art at the time of invention to apply a determining step since finding a compatible format between different formats is a known technique and would have been well within the scope of invention.
	Claims 2-10, and 12-20 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, and 11-17, 19-20.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661